—Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered January 5, 2001, convicting defendant, upon her plea of guilty, of three counts of criminal sale of a controlled substance in the second degree, and sentencing her to concurrent terms of 8 Vs years to life, unanimously affirmed.
Although the issue of the territorial jurisdiction of the State of New York is not waivable (People v McLaughlin, 80 NY2d 466, 471 [1992]), defendant’s challenge to such jurisdiction is unsupported by the record before us and is based primarily on factual assertions outside the record (see People v Kinchen, 60 NY2d 772 [1983]). In any event, even if we were to accept defendant’s assertions concerning the manner in which the crimes were committed, we would find that jurisdiction properly existed pursuant to CPL 20.20 (1) (a) and (2) (b).
To the extent that the present record permits review, we conclude that defendant received meaningful representation and that her plea was voluntary {see People v Ford, 86 NY2d 397, 404 [1995]). There is nothing in the record to support her claims that she was mentally impaired at any relevant time, that she did not agree to the terms of the plea, or that counsel should have raised the issue of territorial jurisdiction.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.